Name: Council Regulation (EEC) No 3164/76 of 16 December 1976 on the Community quota for the carriage of goods by road between Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 76 Official Journal of the European Communities No L 357/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3164/76 of 16 December 1976 on the Community quota for the carriage of goods by road between Member States HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 This Regulation shall apply to the carriage of goods by road for hire or reward effected between Member States under authorizations issued as Community authorizations within a Community quota. Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ( 1 ), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas the introduction of a common transport policy entails , inter alia, the establishment of common rules for the carriage of goods by road between Member States ; whereas these rules must be drawn up so as to help bring about a common trans ­ port market ; Whereas the establishment of a system of Community authorizations has, inter alia, promoted more inten ­ sive and more rational use of authorized capacity and the systematic adaptation of the undertakings concerned to the requirements of traffic between Member States ; whereas for these reasons a time limit should no longer be set since the system has proved effective ; Whereas the existence of this system promotes the establishment of a Community-wide transport market to which road haulage operators from all Member States may have equal access regardless of nationality ; Whereas the holders of Community authorizations should supply the competent authorities with adequate information so that the extent to which these authorizations have been used can be assessed , 1 . Community authorizations shall entitle their holders to effect, over all transport links between the Member States, the carriage of goods by road of the type specified in Article 1 , with the exception of internal transport operations within the territory of a Member State, and to effect journeys unladen throughout the Community. 2 . Community authorizations shall correspond to the model in Annex 1 . That Annex also lays down the conditions of use of Community authorizations. 3 . Community authorizations shall be made out in the name of a carrier. They may not be transferred by a carrier to third parties . Each authorization may be used for only one vehicle at a time . It shall be carried on the vehicle and produced at the request of any authorized inspecting officer . 'Vehicle ' means a single vehicle or a coupled combina ­ tion of vehicles . 4. Community authorizations shall be valid for one calendar year. They may however be withdrawn by the competent authority of the Member State which issued them, inter alia, if, in their opinion , they are under-utilized . (') OJ No C 280, 8 . 12 . 1975 , p . 46 . (2 ) OJ No C 35 , 16 . 2 . 1976, p . 44 . No L 357/2 Official Journal of the European Communities 29. 12. 76 It shall not be used for tax purposes nor shall it be communicated to third parties. 4. The Commission shall forward as soon as possible to the Member States summary record sheets drawn up on the basis of the data supplies pursuant to paragraph 2. 5 . Community authorizations shall be allocated by the Commission to the Member States for the purpose of issuing them to carriers. 6 . Community authorizations shall , in accordance with the relevant national procedures, be issued by the competent authorities of the Member States, in respect of carriers established in their territory, within the limits of the total number of authorizations allocated to each Member State. Article 5 Article 3 1 . The Community quota shall comprise 2 363 authorizations. 2. The number of Community authorizations allo ­ cated to each Member State shall be as follows : 1 . The Member States shall assist one another with a view to applying this Regulation and supervising its implementation . 2. If the competent authorities of a Member State are aware of any infringement of this Regulation committed by the holder of a Community authoriza ­ tion granted in another Member State, the State in whose territory the infringement has been discovered shall report it to the authorities of the State which granted the Community authorization . The competent authorities shall give one another all the information they possess on the penalties imposed for these infrin ­ gements. Belgium 265 Denmark 169 Germany 427 France 409 Ireland 50 Italy 319 Luxembourg 70 Netherlands 382 United Kingdom 272. Article 6 3 . The Council, acting on a proposal from the Commission, shall decide, by 30 November of each year, on any increase in the Community quota and on the allocation to the Member States of the extra authorizations resulting therefrom. 4. Paragraphs 1 and 2 shall remain applicable until the Council has taken a decision on a proposal for a Regulation reviewing the amount and/or the alloca ­ tion of the quota. 1 . The Member States shall adopt, in due time, and communicate to the Commission the laws, regulations and administrative provisions relating to the imple ­ mentation of this Regulation . However, if these provisions cannot be brought into force on time in a Member State, the provisions adopted under Council Regulation (EEC) No 2829/72 of 28 December 1972 on the Community quota for the carriage of goods by road between Member States ( 1 ), as last amended by Regulation (EEC) No 3331 /75 (2), shall be considered, for a maximum period of two years, as the implementing provisions for this Regulation within the meaning of the first subparagraph . 2. These provisions shall cover, inter alia, the organization of, procedure for, and means of carrying out inspection measures, as well as the penalties for infringements. Article 4 1 . Transport operations effected under a Commu ­ nity authorization shall be entered on a record sheet, a model of which together with the general provisions for the use and supply of information is contained in Annex II . Article 7 2. The competent authorities of the Member States shall forward to the Commission the monthly informa ­ tion received in respect of each six-month period, in anonymous form, within three months following the end of the six-month period concerned . 3 . The information referred to in the preceding paragraphs may only be used for statistical purposes . This Regulation shall enter into force on 1 January 1977. (') OJ No L 298, 31 . 12. 1972, p. 16. (2 ) OJ No L 329, 23 . 12. 1975, p. 9 . 29. 12. 76 Official Journal of the European Communities No L 357/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1976 . For the Council The President Th . E. WESTERTERP No L 357/4 Official Journal of the European Communities 29 . 12. 76 ANNEX I (a) (Thick paper  format 15 X 21 cm) (First page of Community authorization ) (Text to be worded in the official language or languages of the Member State issuing the authorization ; translations in the other official languages of the Community to be given on pages (e) and (f)) ( Impressed stamp State issuingCOMMISSION OF THE EUROPEAN COMMUNITIES of the Commission the authorization ­ of the European international Competent authority or agencyCommunities) distinguishing sign COMMUNITY AUTHORIZATION (*) No for the carriage of goods by road for hire or reward between the Member States of the European Economic Community This authorization entitles ( ¢) to carry goods by road for hire or reward, by means of a single vehicle or &lt;a coupled combination of vehicles, from iany Member State of the European Economic Community by any route to any other Member State thereof, and to move such vehicle or combination unladen over any part of the territory of the aforesaid Community . This authorization is valid from to Issued at , date i*) ( l ) International distinguishing signs of Member States : Belgium (B), Denmark (DK), Germany (D), France (F), Ireland ( IRL), Italy ( I ), Luxembourg (L), Netherlands (NL), United Kingdom (GB). (*) Name, or registered business .name, and full address of carrier . (#) Signature and stamp of the competent authority or agency issuing the authorization . 29 . 12. 76 Official Journai of the European Communities No L 357/5 (b ) ( Second page of Community authorization) (Text to be worded in the official language or languages of the Member State issuing the authorization ; translations in the other official languages of the Community to be given on pages (c) and (d )) GENERAL PROVISIONS This authorization permits the international carriage of goods by road for hire or reward from any Member State of the European Economic Community by any route to any other Member State, but does not authorize the carrying out of any transport operation for hire or reward entirely within the territory of one Member State . It is not valid for transport operations between a Member (State and a non-member State, nor is it valid on the territory of a non-member State for transport in transit through that non-member State . It is personal to the holder and non-transferable. It may be withdrawn by the competent authority of the Member State which issued it , inter alia, if in their opinion they are under-utilized . It may be used for only one vehicle at a time ( 1 ). It must be carried in the vehicle and must be accompanied by a book of record sheets for all international transport operations effected under it. The authorization and the book of record sheets for international transport operations must be produced together whenever required by an authorized inspecting officer . The holder is required to comply in the territory for each Member State with the laws, regulations and administrative provisions of that State, and in particular with those concerning transport and road traffic . This authorization must be returned to the competent issuing authority or agency within 15 days following its date of expiry . (') ' Vehicle ' means a single vehicle or a coupled combination of vehicles . No L 357 6 Official Journal of the European Communities 29. 12. 76 (c) and (d) (Third and fourth pages of Community authorization) (Translations in the other official languages of the Community of the text on page (b)) (e) and (f) (Fifth and sixth pages of Community authorization) (Translations in the other official languages of the Community of the text on page (a)) 29. 12. 76 Official Journal of the European Communities No L 357/7 ANNEX II (a ) (Format 30 X 21 cm) (Front cover of book of record sheets) (Text in the official language or languages of the Member State issuing book of record sheets  translations in the other official languages of the Community to be given overleaf) STATE ISSUING BOOK Competent authority or agency OF RECORD SHEETS International distinguishing sign Book No BOOK OF RECORD SHEETS FOR INTERNATIONAL TRANSPORT OPERATIONS CARRIED OUT UNDER COMMUNITY AUTHORIZATION (*) No This book is valid until (2) Issued at , date (s) (*) International distinguishing signs of Member States ; Belgium (B ) » Denmark (DK), Germany (D), France (F), Ireland (IRL), Italy (I), Luxembourg (L), Netherlands (NL), United Kingdom (GB). (') The period of validity may not exceed that of the Community authorization . (*) Stamp of the competent authority or agency issuing the book. No L 357/8 Official Journal of the European Communities 29. 12. 76 &lt;b) (Inside front cover of book of record sheets) 1 . (Translation in the other official languages of the Community of text overleaf) 2. (Text in the official language or languages of issuing Member State) GENERAL PROVISIONS 1 . This book of record sheets contains 50 detachable sheets, numbered 1 to 50, each of which constitutes a form for recording international transport operations. Each book is numbered and that number is marked on every page of the book. 2. The carrier is responsible for the proper completion of the records of international transport operations. 3 . The book must accompany the Community authorization to which it relates. It must be produced whenever required by an authorized inspecting officer . 4. A record sheet must be completed for each journey. A journey is defined as a number of successive stages travelled by a single vehicle . It normally starts and finishes at the place where the vehicle is usually based. Therefore all stages of the journey from the starting point to the end of that journey must be indicated . A stage is defined as that part of a journey between any two stops for loading and/or unloading whether partial or total. Details should also be entered on any stage travelled unladen between the start of the journey and the first loading point, and between the last unloading point and the end of the journey, where such stages relate directly to the use of the Community authoriza ­ tion. A record sheet may not be used to record more than one journey. 5. Record sheets must be used in numerical order and the successive stages (whether laden or unladen) must be entered in chronological order. Where a journey consists of more than five stages, details of the additional stages should be entered on the next sheet. 6. Each item in the record sheet must be completed accurately and legibly by printing in indelible ink. 7. Each completed record sheet must be returned to the authority or agency of the Member State which issued this book not later than two weeks after the end of the month to which the sheet relates. Where a journey runs over from one month into the next the record should be included in the return for the month in which the journey bega,n (e.g. a journey beginning towards the end of January and ending in the early part of February should be included in the January return). 8 . Care should be taken at the relevant frontier crossing point to see that the sheet is stamped by the customs authorities at the point of entry into any country where a stage is to end. 29. 12. 76 Official Journal of the European Communities No L 357/9 (c) (Inside back cover of book of record sheets) (Text in the official language or languages of issuing Member State) EXPLANATORY NOTES I. Columns 1 to 8 : Vehicle Col. 1 Each of the numbers 1 to 5 in this column relates to a stage of the journey, number 1 representing the start of the journey Columns 2 to 8 should be completed as follows : Col. 2 The type of vehicle U9ed '(i.e. GV = goods vehicle, GVT == goods vehicle with trailer, ST = semi-trailer) and the maximum permitted load in tonnes to one decimal place (e.g. 10 5 t). Col. 3 The place of departure for each stage, whether travelled laden or unladen, and the international distinguishing sign of each country concerned ('). Col. 4 The dates of departure from each of the places mentioned in column 3 . Col. 5 The place of arrival for each stage, whether travelled laden or unladen ; and the international distinguishing sign of the country concerned (x). Col. 6 The dates of arrival at each of the places mentioned in column 5. either Col. 7 The number of km of each stage travelled laden between the places of depar ­ ture and arrival entered in columns 3 and 5. or Col. 8 The number of kilometres of each stage travelled unladen between the places of departure and arrival entered in columns 3 and 5. II. Columns 9 to 12 : Goods These columns should be completed as follows : Col . 9 Col . 10 Description of the various consignments of goods loaded at each place of departure entered in column 3 . The weight of each consignment entered in column 9, expressed in tonnes to one decimal place (e.g. 10 0 t). N. B. The description and weight of the goods transported must be the same as those given in the customs declaration. The weight of containers or pallets should not be included. The place where each consignment is to be unloaded. Customs stamp from last frontier crossing point of each stage. For the purposes of this column the territory of the Member States of Benelux is to be regarded as constituting a single unit. Col . 11 Col. 12 (d) (Back cover of book of recQrd sheets) Translations in the other languages of the Community of text set out on inside back cover 0) Belgium (B), Denmark (DK), Germany (D), France &lt;F), Ireland (1RL), Italy (I), Luxembourg (L) r Nether ­ lands (NL), United Kingdom (GB). (e ) (P in k pa pe r  fo rm at 30 X 21 cm s) (T ex ti n the of fic ial lan gu ag e or lan gu ag es of iss uin g M em be rS tat e) (N um be re d fr om 1 to 50 ) I M on th I N am e an d ad dr es s C om m un ity au th or iz at io n N o 19 7 .. B oo k N o Sh ee tN o No L 357/10 Official Journal of the European Communities 29 . 12. 76 St ag e of jo ur ne y V eh ic le i G oo ds C u st o m s Ty pe of ve hi cl e an d m ax im um pe rm itt ed lo ad i t) D ep ar tu re A rr iv al km ru n D es cr ip to n T on na ge ( t) P la ce at w hi ch ea ch co ns ig nm en t lo ad ed at an y pl ac e en te re d in co lu m n 3 is to be un lo ad ed Fo r ea ch st ag e cu st o m s st am p fr om la st fr o n ti er cr os sin g po in t P la ce (- co un tr y ) D at e P la ce (- co un tr y ) D at e L ad en U nl ad en 1 2 3 4 5 6 7 8 9 10 11 12 1 G V G V T S T 2 G V G V T S T 3 G V G V T ST 4 G V G V T ST 5 G V G V T S T If the jou rne yd id no tb egi no re nd at the pla ce wh ere the veh icle is no rm all yb ase di nd ica te by pla cin ga cro ss in the app rop ria te bo xw het her the jou rne yw as Ii mm ed iat ely pre ced ed by ad om est ic tra ns po rt op era tio n CH im me dia tel yf oll ow ed by ad om est ic tra ns po rt op era tio n ~ im me dia tel yp rec ed ed by an int ern ati on al tra ns po rt  ¡ im me dia tel yf oll ow ed by an int ern ati on al tra ns po rt op era tio nc arr ied ou tu nd er any oth er arr an ge me nts op era tio nc arr ied ou tu nd er an yo the ra rra ng em en ts